Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed June 30, 2022 As filed, claims 1,  3-13 are pending; of which, claims 1, 3-13 are currently amended. Claims 2, 14-16 are canceled. The amendments to specification filed on 6/30/2022 are OK to enter.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1 and 16 under 35 U.S.C. § 102(a)(1)  over WO2013 126326 to Cohen, B. et al is withdrawn per amendments to claim 1 to incorporate limitations of claim 2 and to specify the XRPD peaks.
The rejection of claim 1 under 35 U.S.C. § 102(a)(1)  over U.S. 9,695,146 is withdrawn per claim amendments to incorporate limitations of claim 2 and to specify the XRPD peaks.
The rejection of claim 15 under 35 U.S.C. § 103 over Cohen WO ‘326 is moot per cancellation of said claim.

The statutory rejection double patenting of claims 2-13 under 35 U.S.C. §101 as encompassing the same invention as claims 1-12 of U.S. 10,093,647 is withdrawn per amendments to claim 1 to incorporate limitations of claim 16.

Regarding the issue of nonstatutory rejection double patenting over U.S. 10,093,647, after a discussion with Applicant’s representative, a terminal disclaimer was filled terminal disclaimer filed by Applicants on 7/20/2022, which was approved.

The nonstatutory rejection double patenting of claims 2-13 over claims 1-12 of U.S. Patent No. 10,494,361 and also over claims 1-12 of U.S. Patent No. 10,781,199 is withdrawn in view of terminal disclaimer filed by Applicants on 7/20/2022, which was approved. 


Allowable Subject Matter
Claims 1, 3-13 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed pharmaceutical composition comprising the amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione dihydrate polymorph of claim 1 is novel and non-obvious over the prior art. 
The closest prior art is of record. For example, US 20080051431 (cited by Applicants in IDS) which teaches amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione  as an immunomodulatory compound. The reference does not teach amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione dihydrate polymorph  as claimed which are the distinct features of instant process.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.
Conclusion
Claims 1-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622